06/26/2020

ORIC!:AL                                                                           Case Number: DA 19-0141
            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                   No. DA 19-0141


 IN THE MATTER OF THE MENTAL HEALTH OF:
                                                                            FILED
 A.O.,
                                                                           JUN 26 2020
               Respondent and Appellant.                                Bowen Greenwood
                                                                      Clerk of Supreme Court
                                                                         State of Montana


                                      ORDER

         Upon consideration of Appellee's motion for a 60-day extension of time,

 and good cause appearing therefor,

         IT IS HEREBY ORDERED that Appellee is granted an extension of tirne

 to and including August 26, 2020, within which to prepare, serve, and file its

 response brief.

         DATED this Atto day of June, 2020.




 DM